DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "zinc oxide (Bi)" and “zinc ionomer (Bii)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "B(i)" and “B(ii)” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "zinc oxide (Bi)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "zinc oxide particles (Bi)" and “zinc ionomer (Bii)” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 2, in the first instance of the use of an acronym the term LLDPE should be defined i.e. -– linear low density polyethylene (LLDPE) --.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/608648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe compositions comprising and olefin based polymer further comprising an odor suppressant composition at the same percentages using identical components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 14 and 15 of copending Application No. 16/958895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe compositions comprising and olefin based polymer further comprising an odor suppressant composition at the same percentages using identical components.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-13 are allowable over the prior art pending resolution of the issues raised above.
Specifically, while the prior art discloses the general concept of polymer blends using olefin based polymers as supporting materials and further using zinc based materials such as zinc oxide as odor absorbing materials with similar relative amounts (e.g. US 6521553 for use of zinc oxides, US 5654061 for use of olefin based supporting materials, US 4757099 for amounts of each, WO 2017/093541 for all components), the prior art does not specifically disclose the claimed porosity of the zinc oxide materials used in conjunction with zinc ionomer nor is there a suggestion in the art to optimize said parameters.  Further, the ASTM values for odor suppression are not disclosed in the prior art nor would they be inherent in view of the potentially differing properties of the constituent materials used in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 2/27/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761